DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  signal intensity should be “a signal intensity”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “optical detecting module” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

.Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear how the optical detecting module outputs an optical detecting signal when there appear to be no light emitting elements or sensors actually associated with it. Claim 1 recites that the stretchable connective belt prevents a surface of the object from deforming when optical detecting module touches the surface of the skin. It unclear whether there is actually support for this limitation. Any device that sits on the skin with some sort of belt attachment will apply some pressure to the skin and cause some deformation. The device may prevent a certain amount of deformation or limit the deformation of the skin in some way but it does not prevent all deformation as the claim seems to imply. The specification and claims do not recite any ranges or specifics in regard to how much deformation may be prevented or avoided.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation “optical detecting module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear what structure or elements is actually part of the optical detecting module. Other than the general body shape shown in the drawings there does not seem to be any structure associated with the optical detection module. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear how the belt prevents deformation.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. What is an intensity “about” an optical reflecting signal?


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheong et al. US 2017/0011210 in view of Moon et al. US 2011/0066051.
Regarding claim 1, Cheong discloses an optical measurement device with pressure feedback function, comprising: 
  	an optical detecting module adapted to output at least one optical detecting signal to detect pressure applied on an object ([¶324,346] an LED and light detector pair determine pressure); and 
 	a stretchable connective belt assembled with the optical detecting module and utilized to tie the optical detecting module on the object, the stretchable connective belt being deformed to tie the optical detecting module on the object and prevent a surface of the object from deforming when the optical detecting module touches the object, wherein the object is an organic body and the surface is a skin of the organic body where the optical detecting module touches ([¶388,393,395]).
 	Cheong does not specifically disclose using an optical blood pressure sensor but does disclose using an optical sensor like a photoplethysmograph to heart rate ([¶346]). Moon teaches a similar physiological monitoring system that uses a PPG to determine blood pressure ([¶15]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to use the photoplethysmograph sensor to detect pressure as taught by Moon as it would have allowed for a calculation of PTT to determine blood pressure with only the PPG sensor ([¶15]).
Regarding claim 2, Cheong discloses wherein the stretchable connective belt is extended to reduce the said pressure for increasing biological detection accuracy of the optical detecting 
Regarding claim 3, Cheong discloses the optical measurement device, wherein the stretchable connective belt comprises a plurality of holes, the stretchable connective belt comprises a length adjusting mechanism, the length adjusting mechanism is a retainer ring structure with a buckle used to engage with one hole on the stretchable connective belt so that an encircling length of the stretchable connective belt is fixed by the length adjusting mechanism ([313][FIG24] retainer ring H3 and fastener 53c which can also be a buckle).

Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheong et al. US 2017/0011210 and Moon et al. US 2011/0066051 in view of Takatani et al. US 5,203,329.
Regarding claim 4, Cheong discloses comparing the optical signal to a threshold to determine whether the pressure is set within tolerance ([¶1531] optical sensor is used to determine the contact state of the device) but does not disclose optical detecting module computes signal intensity. Takatani teaches a PPG device that determines the intensity of the reflected optical signal ([C8 L3-28]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the light sensor and circuitry of Takatani into the Cheong in order to ensure the blood oxygen saturation measurements are measured with high accuracy and reliability ([C8 L3-28]). 
Regarding claim 5, Takatani teaches the signal intensity is a ratio of an alternating current to a direct current about the optical reflecting signal ([C8 L3-28]).  
Regarding claim 6, Takatani teaches the optical detecting module projects two optical detecting signals with Page 9 of 11 different wavelengths onto the object, and determines a variation of the 
Regarding claim 7, Takatani teaches the two optical detecting signals are respectively projected onto different layers having individual depths inside the object ([C4 L4-25] multiple wavelengths have different penetrating depths).  

Claim 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheong et al. US 2017/0011210 and Moon et al. US 2011/0066051 in view of Tsubata US 2003/0144596.
Regarding claim 8, Cheong discloses an elastic strap ([¶388,393,395]) but does not specifically disclose the stretchable connective belt comprises a resilient belt portion, and a plurality of marks is separately formed on the resilient belt portion for identifying a length variation of the resilient belt portion. Tsubata teaches a resilient belt portion with a plurality of marks ([¶35-38]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Cheong with the teachings of Tsubata in order to allow for a visual indication of appropriate attachment or pressure ([¶35-38])
Regarding claim 10, Tsubata teaches the stretchable connective belt comprises a resilient belt portion and a non-resilient belt portion connected side by side, and a plurality of marks is separately formed on the resilient belt portion ([¶35-38]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Cheong with 
Regarding claim 11, Tsubata teaches the stretchable connective belt comprises a belt portion and an elastic component, the elastic component is connected between the belt portion and the optical detecting module, the belt portion is extended via the elastic component in accordance with the pressure ([¶35-38]).  Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Cheong with the teachings of Tsubata in order to allow for a visual indication of appropriate attachment or pressure ([¶35-38])

Response to Arguments
Regarding the 101 rejection, the rejection is withdrawn as the specific structure of the measurement device with the stretchable connective belt provides significantly more than the abstract idea as it is not a generically recited element. 
Applicant’s arguments with respect to claim(s) 1-8, 10 and 11 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        


/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793